ESCHBACH, Senior Circuit Judge,
dissenting:
This ease poses a difficult and specific question of law for which we have little guidance. The First Amendment imposes strict limits on states’ ability to subject publishers to tort liability for defamations they publish. Gertz v. Robert Welch, Inc., 418 U.S. 323, 94 S.Ct. 2997, 41 L.Ed.2d 789 (1974); New York Times v. Sullivan, 376 U.S. 254, 84 S.Ct. 710, 11 L.Ed.2d 686 (1964). While this case is broadly analogous in that it involves constitutional restrictions on state tort law as applied to publishers, it presents a number of tortuous twists. We must determine whether the First Amendment limits states’ ability to subject publishers to tort liability for wrongful death actions where the wrongful death was facilitated by a third-party’s commercial speech for which the publisher provided a forum or billboard. The majority’s thorough opinion does a remarkable job of tackling this unique question, and I fully agree with its imaginative interpretation of scant precedent. Nevertheless, I differ with the majority’s application of the law to the facts of this case. Specifically, in discharging our duty of independent first amendment review of the language of Savage’s ad, see ante at 1121-1122, I remain convinced that the language of the advertisement is ambiguous, rather than patently criminal as the majority believes. And although the majority has carefully culled the legal standards it applies from the jury instructions, I remain concerned over whether the instructions were clear enough that the jury could have done so as well. Because of the confluence of these two concerns — the ambiguity of both the advertisement and the jury instructions — I am not confident that the jury actually found that this advertisement was a clear solicitation for criminal activity. Under these circumstances, I am unable to uphold the crushing third-party liability the jury has imposed on Soldier of ■ Fortune Magazine. I respectfully dissent.